

112 HR 7684 IH: Pandemic Care for Burn Pits Exposure Act of 2020
U.S. House of Representatives
2020-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7684IN THE HOUSE OF REPRESENTATIVESJuly 20, 2020Mr. Golden introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Defense and the Secretary of Veterans Affairs to evaluate members of the Armed Forces and veterans who have tested positive for a virus certified as a pandemic for potential exposure to open burn pits and toxic airborne chemicals or other airborne contaminants, to conduct a study on the impact of such a pandemic on members and veterans with such exposure, and for other purposes.1.Short titleThis Act may be cited as the Pandemic Care for Burn Pits Exposure Act of 2020.2.Exposure to open burn pits and toxic airborne chemicals or other airborne contaminants as part of health assessments for members of the Armed Forces and veterans during a pandemic and inclusion of information in registry(a)Health assessmentThe Secretary of Defense and Secretary of Veterans Affairs shall ensure that the first health assessment conducted for a member of the Armed Forces or veteran after the individual tested positive for a virus certified by the Federal Government as a pandemic includes an evaluation of whether the individual has been—(1)based or stationed at a location where an open burn pit was used; or(2)exposed to toxic airborne chemicals or other airborne contaminants relating to service in the Armed Forces, including an evaluation of any information recorded as part of the Airborne Hazards and Open Burn Pit Registry.(b)Inclusion of individuals in registryIf an evaluation conducted under subsection (a) with respect to an individual establishes that the individual was based or stationed at a location where an open burn pit was used, or that the individual was exposed to toxic airborne chemicals or other airborne contaminants, the individual shall be enrolled in the Airborne Hazards and Open Burn Pit Registry unless the member elects to not enroll in such registry.(c)Rule of constructionNothing in this section may be construed to preclude eligibility of a veteran for benefits under the laws administered by the Secretary of Veterans Affairs by reason of the history of exposure of the veteran to an open burn pit not being recorded in an evaluation conducted under subsection (a). (d)DefinitionsIn this section:(1)Airborne Hazards and Open Burn Pit RegistryThe term Airborne Hazards and Open Burn Pit Registry means the registry established by the Secretary of Veterans Affairs under section 201 of the Dignified Burial and Other Veterans’ Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note).(2)Open burn pitThe term open burn pit has the meaning given that term in section 201(c) of the Dignified Burial and Other Veterans’ Benefits Improvement Act of 2012 (Public Law 112–260; 126 Stat. 2422; 38 U.S.C. 527 note). 3.Study on impact of viral pandemics on members of Armed Forces and veterans who have experienced toxic exposure(a)In generalThe Secretary of Veterans Affairs shall conduct a study, through the Airborne Hazards and Burn Pits Center of Excellence (in this section referred to as the Center), on the health impacts of infection with a virus designated as a global pandemic, including a coronavirus, to members of the Armed Forces and veterans who have been exposed to open burn pits and other toxic exposures for the purposes of understanding the health impacts of the virus and whether individuals infected with the virus are at increased risk of severe symptoms due to previous conditions linked to toxic exposure.(b)Preparation for future pandemicThe Secretary, through the Center, shall analyze potential lessons learned through the study conducted under subsection (a) to assist in preparing the Department of Veterans Affairs for potential future pandemics.(c)DefinitionsIn this section:(1)CoronavirusThe term coronavirus has the meaning given that term in section 506 of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123).(2)Open burn pitThe term open burn pit has the meaning given that term in section 201(c) of the Dignified Burial and Other Veterans’ Benefits Improvement Act of 2012 (Public Law 112–260; 126 Stat. 2422; 38 U.S.C. 527 note). 